Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in the Colony aforesa On Fryday the Fourteenth Day of August A. D. 1747
Before the HonbIe Wm Strengthfield Esqr D. Judge
The Court opened, and adjourned untill further notice
Friday 2 is* of Augs* at 10 ó Clock A. M. The Court opened and adjourned untill 8 of the Clock in the morning 22a The Court opened accordingly
The Libel and Process etc. being read. — Plea. Cap* John Lindsey being sworn in Court After several Pleas on both sides respecting the Jurisdiction of the Court the Court was adjourned untill further notice
On Tuesday the 25“ of Augs* 1747 The Court opened at wcb time his Honr the Dep: Judge overruled the defendants Plea, and accordingly the Court was adjourned untill Monday the 31s* Day of August next at Eleven ó Clock
The Court opened according to Adjournment
The Libel being read in Court, etc. after which a Prohibition from the chief Judge of the Inferior Court was Lodged in Court, accordingly the Court was adjourned untill further notice
On Wednesday the g‘h Day of December A. D. 1747 The Court was opened
And adjourned by the request of the Defendant untill the io*h Ins* at two ó Clock P. M
and opened accordingly
The Libel etc. with the Respas Plea was read in Court
The Respondents Pleads in Bar to the Libel and the Court was adjourned untill Ten ó the Clock in the morning
and opened accordingly
at which time his Honr the Judge overruled the Resp*s Pleas
The Court was adjourned by the Request of the Defendants for want of their Evidences untill the 28th Instant at two of the Clock P. M.
and opened accordingly
*416and the Parties not being present the Court was adjourned untill Ten ó Clock in the morning
29th Decr at 10: A: M The Court opened
And a Prohibition from Josiah Arnold Judge of the Inferior Court was Read in Court by the Dep: Sheriff accordingly the Court was adjourned untill the 20th of January next at 10 o Clock A. M
Colony of Rhode Island etc. to wit By the Honble Josiah Arnold Esqr one of the Judges of the Superior Court of Judicature in and throughout the English Colony of Rhode Island and Providence Plantations in New England in' America
To Joseph Scott Esqr Sheriff of the County of Newport in the Colony afores: or to his Deputy Greeting
Whereas Jonathan Peck Thomas Green Jeremiah Finney Sherjashub Bourn and Sam1 Bosworth all of Bristol in the County of Bristol in the Colony afores3 Owners of the Brigantine Greyhound have suggested unto the said Judge That Simeon Potter of Bristol in the County of Bristol Merchant Libel’d the said Brigantine in the Court of Vice Admiralty in said Colony for to have and recover the Sum of Six hundred and fifty one pounds sixteen shillings and threpence old Tenor for Supplies for the said Vessel agreeable to an Acco* annexed to said Libel and averred that said sum is due from the owners of the said Brigantine being Advanced and procured at the Instance and Request of said owners for said Vessel as in and by said Libel a Copy thereof may appear Accordingly the said Court of Admiralty sat in Newport in said Colony the twelfth day of August A D 1747 and at an adjournment of said Court the said owners by there advocate appeared and pleaded that the Matter and things Contained in the afores3 Libel were not Cognizable in said Court of Admiralty but in the Courts of comon Laws only, for that all the said Acco4 consists of Articles founded on Special Contracts or Agreements of one sort or another made in the County and of that prayed Judgment which plea to the Jurisdiction of said Court altho made out and fully proved; The Judge of said Court of Admiralty (etc.). William Strengthfield Esqr did over rule and sustain the Jurisdiction of said Court in that Case and now at the request of said Jonathan Peck Thomas Green Jeremiah Finney Sherjashub Bourn and Samuel Bosworth you are hereby commanded and required in the name of his Majesty George the Second by the Grace of God King of Great Britain etc. to prohibit and forbid the Judge of said Court of Admiralty and his Deputy said William Strengthfield and all whom it doth or may Concern as well the Officers and Members of the said Court of Vice Admiralty as others to hold Plea or take Cognizance of the Matters and things in the aforesaid Libel contained or to pursue the same until the affair be determined before the Judges of the Superior Court of Judicature aforesaid who will meet on the Nineteenth day of January next at three of the *417Clock in the afternoon at the Colony House in Newport in the County of Newport and Colony afores3 in Order to hear and adjudge and determine concerning the Premises
Given under my hand and the seal of the said Superior Court at Newport afores3 the twenty first day of December in the twenty first year of his Majesty’s Reign, A Dm 1747
Josiah Arnold Judg